Title: To John Adams from the Duc de La Vauguyon, 4 March 1782
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



Lahaye ce 4 mars 1782

J’ay recu Monsieur La Lettre que vous m’avez fait L’honneur de m’ecrire d’amsterdame Le 1er. de ce mois. Je ne suis pas en mesure d’avoir celui d’y repondre comme ministre Du Roy, n’etant muni d’aucune instruction ulterieure sur L’obet qui y est developé; mais puisque vous voulez bien me demander Mon sentiment personel je vous L’exposerai avec La plus entiere sincerité.
Après avoir tres serieusement refléchi sur Les vuës, que vous me communiquez, quelque soit mon penchant a adopter vos opinions, je ne sçaurois m’empêcher d’appercevoir beaucoup d’inconvenients a L’exécution du plan que vous me paroissez vous proposer de Suivre; Je craindrois qu’il ne retardat Le succes definitif au lieu de l’accelerer et je crois etre tres fondé a penser ainsi. J’aurai l’honneur de vous developer plus amplement de vive voix les motifs qui m’y déterminent, si comme M. Dumas me L’a fait esperer, vous venez dans quelques jours a la haye.

Recevez Monsieur une nouvelle assurance des Sentiments inviolables d’attachement et de Consideration avec les quels j’ay L’honneur d’etre Votre tres humble et tres obeissant Serviteur,
Le Duc De la vauguyon

